IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00133-CR

MIGUEL ARCIBA,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 31884CR


                          MEMORANDUM OPINION

      Miguel Arciba appealed the trial court’s denial of Arciba’s motion for post-

conviction DNA testing. After reviewing the clerk’s record, Arciba concluded that he

could not locate any errors for review by this Court and has filed a motion to dismiss his

appeal. The motion is signed by Arciba.
        Accordingly, the motion is granted, and this appeal is dismissed. See TEX. R. APP.

P. 42.2(a).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed January 15, 2020
Do not publish
[CR25]




Arciba v. State                                                                     Page 2